Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Nine Months Ended September30, Years Ended December31, 2009 (b) 2008 (b) 2007 (b) 2006 (b) 2005 (b) Earnings, as defined: Income from Continuing Operations Before Income Taxes $ Less earnings of equity method investments 1 3 3 Distributed income from equity method investments 6 1 3 1 3 Total fixed charges as below Less: Capitalized interest 22 44 57 54 21 7 Interest expense related to discontinued operations 7 15 12 34 32 32 Total fixed charges included in Income from Continuing Operations Before Income Taxes Total earnings $ Fixed charges, as defined: Interest on long-term debt $ Interest on short-term debt and other interest 42 29 27 24 16 26 Amortization of debt discount, expense and premium - net 6 8 2 (3 ) (1 ) 7 Estimated interest component of operating rentals 28 42 15 14 15 15 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 1 Total fixed charges (a) $ Ratio of earnings to fixed charges (a) Interest on unrecognized tax benefits is not included in fixed charges. (b) Years 2005 through 2009 have been adjusted to reflect the reclassification of certain non-core generation facilities as Discontinued Operations.See Note 8 to the Financial Statements for additional information.
